Petition, Answer and Stipulation having been filed herein, the matter came duly on for hearing before the Supreme Court of Minnesota, in Chambers, Oscar R. Knutson, Chief Justice, presiding, in the State Capitol Building, in the City of St. Paul, Minnesota, on the 24th day of October, 1972. It appearing that Respondent admits the allegations of the Petition and the Court being of the opinion that the charges are of such serious nature as to require disbarment of the Respondent, and the Court otherwise being fully advised in the premises,
Now, Therefore, on Motion of R. B. Reavill, as Administrative Director on Professional Conduct, the Court makes the following
Orders:
(i) That Judgment of Disbarment be forthwith entered, disbarring Respondent from practicing law in this State, and that his name be. stricken from the roll of attorneys in this State.
(ii) That Respondent forthwith deliver all the files of clients in his possession to the client or to such person as the client may designate, and that Respondent notify Petitioner that this Order has been complied with.
Dated this 24th day of October, 1972.
By the Court:
Oscar R. Knutson
Chief Justice